Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, and 4-19 are currently pending.
Allowable Subject Matter
Claims 1-2, and 4-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not fully disclose  “ the optically anisotropic layer contains 2% by weight or more and 6% by weight or less of the photopolymerizable liquid crystal compound that has not been polymerized in forming the optically anisotropic layer. “  
Specifically, the prior art Nagai does not provide teaching for the limitation of photopolymerizable liquid crystal compound that has not been polymerized in forming the optically anisotropic layer. Furthermore, Naiga does not provide a photopolymerizable liquid crystal compound that may include components that are not per se liquid crystal and still be part of the compound per the weight ratio that may be a photopolymerizable liquid crystal compound that has not been polymerized in forming the optically anisotropic layer. Thus, Naigai cannot reduce a compound to a desired low value by changing the polymerization conditions in forming the optically anisotropic layer.
	Furthermore, Kasai US2016/0146995 in view of Nagai US2009/0237599 does not remedy the deficiencies of Nagai US2009/0237599.
	Claims 2 and 4-19 are allowable due to their dependency on claim 1.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871       

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871